Exhibit 10.3

CRAIG PROMENADE

LAS VEGAS, NEVADA

FOURTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT AND THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (the
“Amendment”), dated as of March 15, 2011, is made by and between TNP
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”) and 525,
605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC, a
Maryland limited liability company (“Seller’”).

RECITALS:

A. Purchaser and Seller heretofore entered into a Purchase and Sale Agreement
dated as of August 16, 2010, as amended by that First Amendment to Purchase and
Sale Agreement dated as of September 1, 2010, that Reinstatement and Second
Amendment to Purchase and Sale Agreement, dated as of September 29, 2010, and
that Reinstatement and Third Amendment to Purchase and Sale Agreement, dated
January 28, 2011 (collectively, the “Agreement”), whereby Seller agreed to sell
and Purchaser agreed to purchase that certain property and improvements commonly
known as Craig Promenade and located at 655 W. Craig Road, North Las Vegas,
Clark County, Nevada 89032, and being more particularly described in the
Agreement (the “Property”).

B. Purchaser and Seller now desire to mutually amend and modify the Agreement as
more particularly set forth herein. All capitalized terms used in this Amendment
shall have the meanings given to them in the Agreement unless otherwise defined
herein.

AGREEMENT:

NOW, THEREFORE, for and in exchange of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller
agree to amend the Agreement as follows:

1. The Agreement is hereby ratified and confirmed in all respects, as modified
by this Amendment.

2. The Purchase Price as defined in Section 2.1 of the Agreement shall remain
Twelve Million Eight Hundred Thousand and No/100 Dollars ($12,800,000.00).

3. Upon execution of this Amendment the deposit of One Hundred Thousand and
No/100 Dollars ($100,000.00) currently held by the Title Company (the “Remaining
Deposit”) shall in all events be non-refundable (i.e., Purchaser shall have no
right to receive a return of the

 

FOURTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

   -1-   



--------------------------------------------------------------------------------

Remaining Deposit even if it would otherwise be refundable pursuant to the
provisions of Section 6.1, Section 9, Section 10.1, Section 10.4, or other
section of the Agreement as amended hereby); and (ii) Purchaser’s execution of
this Amendment shall be deemed Purchaser’s direction to Title Company to
immediately following Purchaser’s execution of this Amendment wire the Remaining
Deposit to Seller. If the Closing occurs, Purchaser shall receive a credit
against the Purchase Price equal to the amount of the Remaining Deposit. If the
Closing does not occur for any reason, including without limitation the default
of Seller, Seller shall retain the entire Remaining Deposit without liability
therefor to Purchaser.

4. Within one (1) business day following the execution of this Amendment,
Purchaser shall deposit with the Title Company an additional deposit in the
amount of Two Hundred Thousand and No/100 Dollars ($200,000.00) (the “Extension
Deposit”) to be held as the Deposit in accordance with the provisions of the
Agreement as amended hereby. If Purchaser fails to timely deliver the Extension
Deposit as set forth above, time being of the essence, then this Agreement will
automatically terminate, Purchaser shall immediately return all copies of all
Property Documents to Seller, and thereupon neither party will have any further
obligation or liability to the other party hereunder, except as otherwise
expressly provided in the Agreement as amended hereby. The Extension Deposit
shall be non-refundable, subject only to the provisions of Section 6.1,
Section 9, Section 10.1 and Section 10.4 of the Agreement.

5. Section 2.4 of the Agreement is hereby modified to provide that the Closing
Date shall be March 31, 2011, or such earlier date which is mutually agreeable
to Seller and Purchaser.

6. Except as amended hereby, the terms and conditions of the Agreement shall
remain in full force and effect. This Amendment may be executed in counterparts,
and all counterparts shall constitute one agreement. This Amendment may be
executed by facsimile transmission or PDF and each of the parties shall deliver
hard copies of this Amendment to the other upon request.

[Signature pages attached]

 

FOURTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

   -2-   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as of the
date first set forth above.

SELLER:

 

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC a Maryland
limited liability company By:   Bank of America, N.A. as successor to Wells
Fargo Bank, N.A., as Trustee for the registered holders of COBALT CMBS
Commercial Mortgage Trust 2006-C1, Commercial Mortgage Pass-Through
Certificates, Series 2006-C1 (the “Trust”), sole member   By:   CWCapital Asset
Management LLC, a Massachusetts limited liability company, solely in its
capacity as Special Servicer to the Trust     By:   /s/ Michael J. McGregor    
Name:   Michael J. McGregor     Title   Vice President

 

FOURTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

   -3-   



--------------------------------------------------------------------------------

PURCHASER:

 

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

By:   /s/ Anthony W. Thompson Name:   Anthony W. Thompson Title:   CEO

 

FOURTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

   -4-   